In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00104-CR
        ______________________________


         ROBERT RAY HESTER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 102nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 08-F-312-102




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

        Robert Ray Hester faced two indictments stemming from his conduct on February 18, 2008:

in one indictment he was charged with three counts of aggravated assault on a public servant (our

cause number 06-09-00103-CR); in the second indictment, Hester faced two counts of criminal

mischief (the instant case). At a single trial in April 2009, Hester pled not guilty to the first

indictment and guilty to the second. After the jury found Hester guilty of the three counts of

aggravated assault on a public servant, Hester submitted the matter of his punishment for all charges

to the jury.

        Hester's convictions for aggravated assault on a public servant are addressed in our opinion

in cause number 06-09-00103-CR. The instant appeal relates to Hester's convictions for the two

counts of criminal mischief to which he pled guilty. The jury assessed sentences of ten years'

incarceration and a fine of $5,000.00 on count one; and one year's incarceration and a $5,000.00 fine

for count two.1

        Although Hester has filed a separate notice of appeal for the instant cause number, none of

the points of error he raises in his brief complain of anything to do with his convictions for criminal

mischief.2 We find nothing is presented for appellate review in the instant cause number.


        1
      Count one alleged a third degree felony; count two, a state jail felony. See TEX . PENAL
CODE ANN . § 28.03(b)(4)–(5) (Vernon Supp. 2009).
        2
        Hester's points of error complain about the trial court's admission of extraneous offense
evidence and the sufficiency of the evidence to support his convictions for aggravated assault on
public servants.

                                                  2
       Alternatively, to the extent any of Hester's complaints in cause number 06-09-00103-CR

could be construed as challenges to his convictions in the instant case, we overrule those challenges

for the reasons set out in our opinion in cause number 06-09-00103-CR.

       We affirm the judgment.




                                              Jack Carter
                                              Justice

Date Submitted:        November 24, 2009
Date Decided:          December 8, 2009

Do Not Publish




                                                 3